     Case: 1:18-cv-01960 Document #: 23 Filed: 05/15/19 Page 1 of 3 PageID #:49




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

HP TUNERS LLC                                         )
                                                      )
       Plaintiff,                                     )
                                                      )
v.                                                    )             Case No. 1:18-cv-01960
                                                      )
MATTHEW HAUFFE                                        )
                                                      )
       Defendant                                      )

                                  JOINT STATUS REPORT

       Pursuant to the Court’s April 16, 2019, minute order, the parties provide this joint status

report regarding their pre-settlement discussion efforts.

       Defendant Hauffe has provided certain information to Plaintiff HP Tuners LLC this

week and is preparing additional information by early next week. In order to allow the

production of the remaining information and for the parties to discuss the case in light of that

information, we jointly request that the Court move the status conference currently scheduled

for May 21, 2019 by twenty eight days to a date on or after June 18, 2019, at the Court’s

convenience.


Dated: May 15, 2019
                                              Respectfully submitted,


                                              s/ Andrew P. Bleiman
                                              Andrew P. Bleiman, ARDC 6255640
                                              Marks & Klein
                                              1363 Shermer Road, Suite 318
                                              Northbrook, Illinois 60062
                                              (312) 206-5162
                                              andrew@marksklein.com

                                              Attorney for Plaintiff HP Tuners LLC


                                                 1
Case: 1:18-cv-01960 Document #: 23 Filed: 05/15/19 Page 2 of 3 PageID #:49




                                 s/ R. David Donoghue
                                 R. David Donoghue
                                 HOLLAND & KNIGHT LLP
                                 131 South Dearborn Street, 30th floor
                                 Chicago, IL 60603
                                 Tel: (312) 263-3600
                                 Fax: (312)578-6666
                                 david.donoghue@hklaw.com

                                 Attorney for Defendant Matthew Hauffe




                                    2
     Case: 1:18-cv-01960 Document #: 23 Filed: 05/15/19 Page 3 of 3 PageID #:49




                                CERTIFICATE OF SERVICE

       The undersigned, an attorney, certifies that on May 15, 2019, a copy of the foregoing

paper entitled JOINT STATUS REPORT was filed with the Clerk of Court using the CM/ECF

system which will send notification of such filing via electronic mail to all counsel of record.


                                                             s/ R. David Donoghue
                                                             R. David Donoghue




                                                 3
